                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CLARA P. HAWKINS,

             Plaintiff,

v.                                                      CV No. 18-778 CG/KRS

UNITED STATES AIR FORCE,

             Defendant.


          ORDER DENYING AS MOOT DEFENDANT’S MOTION IN LIMINE

      THIS MATTER is before the Court upon review of the record and notice that this

matter has settled. See (Doc. 63).

      IT IS HEREBY ORDERED the Defendant United States of America’s Motion in

Limine to Offset Non-Collateral Tricare Payments from any Award of Medical Expenses,

(Doc. 62), filed November 4, 2019, is DENIED AS MOOT.

      IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
